Citation Nr: 1231799	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-09 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1967 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Chicago, Illinois VARO.  In March 2008, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  In May 2008, January 2011, and October 2011, the matter was before the Board and was remanded for additional development. 


FINDING OF FACT

Schizophrenia was not manifested in service; psychosis was not manifested in the first year following the Veteran's discharge from active duty; and any current schizophrenia is not shown to be related to the Veteran's service.


CONCLUSION OF LAW

Service connection for schizophrenia is not warranted.  38  U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A June 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  A September 2010 supplemental statement of the case informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  Significantly, during the March 2008 Travel Board hearing before the undersigned, the Veteran was advised of what he still needs to substantiate the claim; his testimony reflects that he is aware of what is needed to substantiate his claim.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no evidence whatsoever that schizophrenia was manifested in service, or in the first year following the Veteran's discharge from service, or that it might be related to service or any events therein.  Indeed, the Veteran's own statements and testimony relate the onset of his disability to factors other than, and following, his military service.  Therefore, a VA examination is not necessary.  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases, including psychoses, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file and on Virtual VA (the online claims file system), with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran claims that he has a current psychiatric disability that is related to his time in service from January 1967 to July 1970.  His STRs are silent for any complaints, findings, treatment, or diagnosis of any psychiatric disability; they do not include a service separation examination.  The medical evidence shows that he was first treated for schizophrenia in 1977, approximately 7 years after separation from service.  Prior to 1977, there is no evidence the Veteran was treated for, or diagnosed with, any psychiatric disability.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  

In a February 1976 claim for VA disability compensation benefits, the Veteran cited a "heart ailment" as the only disability for which he was seeking service connection.  He did not cite any psychiatric disability.

On February 1977 treatment, the diagnosis was schizophrenia, chronic undifferentiated type.  The Veteran had been seen running nude through the streets claiming that "his father was after him with a sword".  It was noted that he had been seen the previous year following a similar incident.  There was no mention of any additional previous treatment.

In a March 1977 claim for VA disability benefits, the Veteran stated that his claimed disabilities of paranoia and shell shock began in 1976 and February 1977, respectively.

On July 1977 VA psychiatric examination (for pension purposes), the Veteran reported that he had attended a VA mental hygiene clinic from June 1973 to February 1974, and he had no further psychiatric treatment until February 1977, at which time he was hospitalized for 6 days with a diagnosis of schizophrenia.  He had continued to receive outpatient treatment since February 1977.  Notably, the Veteran reported on examination that he "first became nervous" in June 1973, and the nervousness had persisted.  He reported that his symptoms, including the feeling that people were watching him and not trusting people, had been present since June 1973; he also reported that he had heard voices from June 1973 to June 1974, but not afterward.  Following a mental status examination, the diagnosis was schizophrenia, chronic undifferentiated type, in partial remission.  No opinion was offered regarding etiology.

An August 1977 rating decision granted the Veteran non-service-connected pension benefits based on schizophrenia.  Notably, the rating decision included a notation that "active psychosis is not service connected".

On August 1978 VA psychiatric examination, it was noted that the Veteran continued to receive outpatient psychiatric treatment including prescribed tranquilizing drugs.  The diagnosis was again schizophrenia, chronic undifferentiated type, in partial remission.  On September 1979 VA psychiatric examination, it was noted that the Veteran had not received treatment or taken any psychiatric medication since the previous examination; the diagnosis remained the same.

On February 1982 social work survey, it was reported that the Veteran was receiving weekly therapy and medications.  Based on the results of the evaluation, it was noted that he was seriously impaired industrially and socially; however, no diagnosis was given and no opinion was offered regarding the etiology of his psychiatric disability.

Records from the Social Security Administration (SSA) indicate that a period of disability was established for the Veteran beginning March 31, 1980; it was later determined that he became able to do substantial gainful work in December 1982, and his entitlement to disability benefits therefore ended in February 1983.

On June 1983 VA psychiatric examination, the Veteran reported that he received outpatient treatment from February to April 1982, with no other psychiatric treatment since his previous examination in 1979; he had not been taking any tranquilizing drugs.  He reported that he heard voices in 1979 but not since that time.  Following a mental status examination, the diagnosis was schizophrenic disorder, undifferentiated type, in partial remission.  No opinion was offered regarding etiology.

On December 1993 VA psychiatric examination, the Veteran reported that the onset of his psychiatric problems was in 1974, during his divorce and job loss.  He was not receiving outpatient therapy.  He reported that he volunteered in the Army but was non-specific and vague in his responses.  Following a mental status examination, the diagnosis was paranoid schizophrenia.  No opinion was offered regarding etiology.

On March 1998 VA treatment, there was no evidence of Axis I pathology, though schizotypal/schizoid personality disorder was cited as an Axis II possibility.  On December 2002 VA treatment, the assessments included rule-out alcohol abuse and rule-out schizotypal/schizoid personality disorder by history.  On January 2003 VA treatment, the Veteran reported that he had had no inpatient or outpatient psychiatric treatment since the late 1970s; following a mental status examination, the diagnosis was schizophrenia, residual type.  

At a March 2008 Travel Board hearing, the Veteran testified that he first sought psychiatric treatment in 1974; he testified that his [failing] "marriage was the trigger" at that time.  He testified that he received regular treatment from 1974 to 1977, when he became employed by VA.  He testified that he was employed by VA through vocational rehabilitation, and received counseling, right after separation from service in 1970.  He testified that an education file was not started for him, because he was attending junior college.  

In March 2008, the Board remanded the matter, based on the Veteran's testimony that he was employed by VA in the early 1970s and received VA educational counseling during that time, in order to obtain any available VA employment and counseling records for the Veteran.  In January 2011, the Board again remanded the matter for the same purpose.

An April 2011 VA memorandum includes a formal finding of federal record unavailability, indicating that no vocational rehabilitation or counseling records for the Veteran from 1970 to 1976 are available.  It was noted that the Veteran no longer had a CER file on record with the Chicago RO; there were no records available from that long ago, and there was no electronic record.  The Board notes that the claims file includes only a February 1976 letter from VA to the Veteran informing him that his employment at the RO in counseling and rehabilitation, under the Veteran-Student Work Study program, was terminated effective earlier that month, because he had only worked 164 of the 250 hours he had contracted to work from August 1975 through February 1976.

In October 2011, the Board remanded the matter once again upon finding that additional development was necessary.  The Board noted that the Veteran had previously stated (on July 1977 VA examination for pension purposes) that he was followed from June 1973 to February 1974 at the mental hygiene clinic at West Side VA Hospital (now the Jesse Brown VA Medical Center) in Chicago, Illinois, with no further psychiatric treatment until February 1977.  The Board found that the earliest treatment records in evidence were from February 1977, and there had been no attempt to date to obtain records of VA treatment the Veteran reportedly received in 1973/1974.  The Board remanded the matter to obtain any outstanding records from that time.

After several attempts, VA treatment records were obtained from the Jesse Brown VA Medical Center, although the records were from February 1977 through 1998.  A May 2012 VA memorandum includes a formal finding on the unavailability of VA mental health treatment records from 1973 to 1974 at the West Side VA Hospital in Chicago, now known as the Jesse Brown VA Medical Center.  The memorandum indicates that no such records are available for review and all procedures to obtain them had been correctly followed and exhausted.  

It is not in dispute that the Veteran has a psychiatric disability diagnosed as schizophrenia.  However, as the disability is not shown to have been manifested in service or prior to at least 1976, service connection on the basis that this disability became manifest in service and persisted, or on a chronic disease presumptive basis for manifestation within one year after separation, is not warranted.  

What remains for consideration is whether the schizophrenia is somehow otherwise shown to be etiologically related to the Veteran's service.  Simply stated, the Board finds that the service and post-service treatment records, overall, provide evidence against this claim, indicating that the Veteran does not have a current psychiatric disability related to service.  More importantly, the competent evidence of record provides evidence against a finding that any current psychiatric disability was incurred in or caused by the Veteran's period of active service.  Specifically, the Veteran was first treated for schizophrenia some 7 years after service, with no reference to service at that time, providing evidence against this claim.

To the extent that the Veteran may be alleging continuity of psychiatric symptoms since service, the credibility of such accounts is outweighed by the lack of pertinent findings in service and by the absence of history dating back to service when he was first seen post service.  His own prior statements provide factual evidence against such allegations and place the onset of his disability at least 3 or 4 (and more likely 6 or 7) years after his separation from active service.  On July 1977 VA psychiatric examination, he reported that he "first became nervous" and began experiencing paranoia and an inability to trust others in June 1973.  On December 1993 VA psychiatric examination, he reported that the onset of his psychiatric problems was in 1974, during his divorce and job loss.  At the March 2008 Travel Board hearing, he testified that his "marriage was the trigger" for when he first sought psychiatric treatment in 1974.  He has repeatedly placed the onset of his disability after service, with no connection to service, providing additional evidence against his claim.  The Board notes that when the Veteran reported "shell shock" in his March 1977 claim for benefits (suggesting an allegation of combat etiology), he indicated that such began in 1977.  Significantly, there is nothing in his service records to suggest that he served in combat.

The Board finds that the service and post-service treatment records provide evidence against the claim of service connection for schizophrenia, outweighing the lay statements of the Veteran, and indicating that his psychiatric disability began after service, unrelated to service.  In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Therefore, service connection for schizophrenia must be denied.


ORDER

Service connection for schizophrenia is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


